DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on August 3, 2022, claims 12 and 22 have been amended.  Claims 1-11 and 18-19 were previously canceled.  Accordingly, claims 12-17 and 20-22 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on August 3, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated April 11, 2022, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 12 is objected to because of the following informalities:
At lines 11-12, “top surfaces of elastically compressible protrusions” should read “top surfaces of the plurality of elastically compressible protrusions”; and
At line 13, “said top surfaces of elastically compressible protrusions” should read “said top surfaces of the plurality of elastically compressible protrusions”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO1991011928 to Kramer (hereinafter, “Kramer”) in view of KR20110004572 to Lee (hereinafter, “Lee”).
Regarding claim 12, Kramer teaches a mid-sole for a shoe (See Kramer, Figs. 1 & 7; Abstract), the mid-sole comprising: a body (See Kramer, Fig. 7; web (10)) on which there is a lower portion for joining to a tread (See Kramer, Fig. 7; web (10) of midsole has lower portion in contact with outsole (31)) and an upper portion for supporting an insole (See Kramer, Fig. 7; upper portion of web (10) having plugs (11) support insole (30)), wherein said upper portion comprises a plurality of elastically compressible protrusions that protrude toward an outside of said body from a bottom surface of said upper portion (plugs (11) project upward from top portion of web (10); plugs (11) are compressible and elastically deformable; See Kramer, page 7, lines 20-25), and wherein each protrusion, of the plurality of elastically compressible protrusions, has an end surface that is flat (See Kramer, Fig. 2; top ends of plugs (11) are flat surfaces), so as to define with end surfaces of the other protrusions, of the plurality of elastically compressible protrusions, an external surface for resting the insole, the external surface having a first anatomical shape (See Kramer, Fig. 7; top ends of plugs (11) form an end surface that supports insole (30); the ends of the plugs and the insole each form an anatomical shape), wherein top surfaces of elastically compressible protrusions are disposed towards said upper portion, facing away from said lower portion (top surfaces of plugs (11) are disposed upward).
That said, the previously discussed embodiment of Kramer does not teach wherein a height of each of the plurality of elastically compressible protrusions varies according to a second anatomical shape of the bottom surface in a region of the mid-sole of which each of the plurality of elastically compressible protrusions is a part.
However, in a second embodiment, Kramer teaches a midsole having plugs (11) that grow progressively shorter as the perimeter shape of the midsole base narrows in the toe-shaped region of the midsole base resulting in shorter plugs (52, 53) in the toe-shaped region (See Kramer, Fig. 12).  More specifically, the second embodiment of Kramer teaches wherein a height of each of the plurality of elastically compressible protrusions (plugs (11, 52, 53)) varies according to a second anatomical shape of the bottom surface in a region of the mid-sole of which each of the plurality of the elastically compressible protrusions is a part (See Kramer, Fig. 12; height of plugs (11, 52, 53) varies according to the perimeter shape of the midsole base, i.e., the second anatomical shape, as it narrows in the toe-shaped region).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the plugs in the toe of the midsole of the first embodiment of Kramer to vary according to the perimeter shape of the midsole base, i.e., the second anatomical shape, as it narrows in the toe-shaped region as disclosed by the second embodiment of Kramer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the plugs in the toe of the midsole of the first embodiment of Kramer to vary according to the perimeter shape of the midsole base, i.e., the second anatomical shape, as it narrows in the toe-shaped region as disclosed by the second embodiment of Kramer in order to more comfortably accommodate the toes of the wearer as well as any other geometry of the inside of the footwear such as the upper, insole, or the like (See Kramer, page 9, lines 20-27).
That said, the modified sole structure of Kramer as described above does not teach said top surfaces of elastically compressible protrusions having a first angle of curvature in a forefoot region of the mid-sole that changes along a longitudinal axis of the mid-sole such that there is a second angle of curvature disposed towards a heel region of the mid-sole.
That said, Lee, in a related footwear sole structure art, is directed to a shoe sole having a plurality of upward-facing protrusions for providing acupressure to a bottom of a wearer’s foot (See Lee, Fig. 1-3; abstract).  More specifically, Lee teaches said top surfaces of elastically compressible protrusions having a first angle of curvature in a forefoot region of the mid-sole that changes along a longitudinal axis of the mid-sole such that there is a second angle of curvature disposed towards a heel region of the mid-sole (See Lee, Fig. 3; shiatsu rods (12a) have a first angle of curvature in a forefoot region which changes along a longitudinal axis of the sole such that the rods have a second angle of curvature in the heel region).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified sole structure of Kramer to have the curved top protrusion surfaces disclosed by Lee.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified sole structure of Kramer to have the curved top protrusion surfaces disclosed by Lee in order to promote proper walking posture and enhance wearer comfort (See Lee, page 1).
Regarding claim 13, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) further teaches wherein each one of said plurality of elastically compressible protrusions (plugs (11)) has a blind cavity that is open towards the outside of the body (See Kramer, Figs. 1-2; plugs (11) each have a central aperture (16) on top opening to a hollow interior; page 7, lines 28-200).
Regarding claim 14, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) further teaches wherein said body is contoured to contain a sole of a foot (See Kramer, Fig. 1; midsole including web (10) is contoured to the shape of a sole of a foot; page 4, lines 24-36).
Regarding claim 17, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) further teaches wherein said bottom surface is plantar-shaped (See Kramer, Fig. 1; midsole including bottom surface of web (10) is shaped like a sole of a foot, i.e., plantar-shaped; page 4, lines 24-36).
Regarding claim 21, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) further teaches wherein the mid-sole is provided in a single piece (the entire midsole is manufactured by injection molding in which web (10) and plugs (11) are of the same material; See Kramer, page 7, lines 1-4).
 Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Lee, as applied to claim 12 above (and claim 13 regarding claim 16), and further in view of EP1557104 to Herrero (hereinafter, “Herrero”).
Regarding claim 15, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) does not teach wherein each of the plurality of elastically compressible protrusions is constituted by a stepped frustum-shaped raised portion.
However, Herrero, in a related shock-absorbing footwear sole art, is directed to a shoe sole (1) made from a flexible material that includes a number of shock absorbing integrated protrusions (3), each one of said protrusions being comprised of multiple cylindrical sections and which have a reduction in their diameter as they become closer to the outside, the protrusions further comprising circular concave recesses (5) in the center (See Herrero, Figs. 1-3; Abstract).  More specifically, Herrero teaches wherein each of the plurality of elastically compressible protrusions (protrusions (3)) is constituted by a stepped frustum-shaped raised portion (See Herrero, Figs. 1-2; protrusions (3) are made up of stepped, cylindrical sections reducing in diameter as they become closer to the outside of the sole).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the stepped frustum-shaped protrusions disclosed by Herrero for the cylindrical protrusions as described by Kramer as the modification amounts to no more than a simple substitution of one known cushioning protrusion for another with nothing more than the reasonable expectation of one cushioning protrusion performing just as well as the other to yield predictable results, i.e., support and cushioning of a user’s foot in a shoe.
Regarding claim 16, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claims 12-13) further teaches wherein said blind cavity is coaxial to each of the plurality of the elastically compressible protrusions in which it is defined (See Kramer, Figs. 1-2; central apertures (16) are coaxial to corresponding plugs (11)).
That said, Kramer does not teach the plurality of elastically compressible protrusions having a frustum-shaped contour.
However, as discussed above, Herrero, in a related shock-absorbing footwear sole art, is directed to a shoe sole (1) made from a flexible material that includes a number of shock absorbing integrated protrusions (3), each one of said protrusions being comprised of multiple cylindrical sections and which have a reduction in their diameter as they become closer to the outside, the protrusions further comprising circular concave recesses (5) in the center (See Herrero, Figs. 1-3; Abstract).  More specifically, Herrero teaches the elastically compressible protrusions having a frustum-shaped contour (See Herrero, Figs. 1-2; protrusions (3) are made up of stepped, cylindrical sections reducing in diameter as they become closer to the outside of the sole, i.e., frustum-shaped).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the frustum-shaped protrusions disclosed by Herrero for the cylindrical protrusions as described by Kramer as the modification amounts to no more than a simple substitution of one known cushioning protrusion for another with nothing more than the reasonable expectation of one cushioning protrusion performing just as well as the other to yield predictable results, i.e., support and cushioning of a user’s foot in a shoe.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Lee, as applied to claim 12 above, and further in view of US 2014/0075777 to Bruce et al. (hereinafter, “Bruce”).
Regarding claim 20, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) does not teach wherein the mid-sole is surrounded by an outer perimetric edge for containing the insole.
However, Bruce, in a related supportive footwear art, is directed to a sole structure for an article of footwear having a midsole component (140) that supports an insole plate (150) positioned over and within the midsole component (See Bruce, Figs. 1A-1E; Abstract).  More specifically, Bruce teaches wherein the mid-sole (See Bruce, Fig. 1A & 1D; midsole component (140)) is surrounded by an outer perimetric edge for containing the insole (midsole component (140) includes a raised outer perimeter edge for containing insole plate (150)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the midsole of Kramer to include the raised outer perimeter edge of the midsole of Bruce.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the midsole of Kramer to include the raised outer perimeter edge of the midsole of Bruce in order to better receive and retain the insole portion of the shoe (See Bruce, [0048]). 
Claim 22, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Lee, as applied to claim 12 above, and further as evidenced by non-patent literature “Kraton D-2104 material property data” (hereinafter, “the MatWeb reference”).
Regarding claim 22, the modified sole structure of Kramer (i.e., Kramer in view of Lee, as described above with respect to claim 12) further teaches wherein the mid-sole is provided in a single piece (the entire midsole is manufactured by injection molding in which web (10) and plugs (11) are of the same material; See Kramer, page 7, lines 1-4) with a material that has elastic characteristics, in order to facilitate return of the mid-sole to an original shape during the use of the shoe (midsole is formed of material, i.e., “Kraton D-2104”, having good elasticity in order to spring back to original shape once compressive forces have been removed; See Kramer, page 7, lines 11-15 and 20-25), and has a density between 0.15 g/cm3 - 1.20 g/cm3 (the density of the Kraton D-2104 material disclosed by Kramer is within the range of 0.15-1.20 g/cm3 as evidenced by the MatWeb reference which discloses the material as having a specific gravity of 0.900-0.940 g/cm3) and a hardness between 15 Shore A - 60 Shore A (the hardness of the Kraton D-2104 material disclosed by Kramer is within the range of 15-60 Shore A as evidenced by the MatWeb reference which discloses the material as having a hardness of 30-40 Shore A), wherein the material is selected from the group consisting of styrene-butadiene-styrene (SBS) rubber, natural rubber (NR), rubber and ethylene vinyl acetate (EVA), thermoplastic polyurethane (TPU) and two-component (polyol-isocyanate) expanded polyurethane (EP) (the Kraton D-2104 material disclosed by Kramer is a SBS (styrene-butadiene-styrene) rubber as evidenced by the MatWeb reference).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed August 3, 2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2016/0183627 to Ho; US 2010/0146824 to Sensini; and US 2002/0184791 to Ko are each directed to a sole having protrusions which form a curved surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732